ICJ_075_LandIslandMaritimeFrontier_SLV_HND_1987-05-08_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE LAND, ISLAND AND
MARITIME FRONTIER DISPUTE

(EL SALVADOR/HONDURAS)

ORDER OF 8 MAY 1987
CONSTITUTION OF CHAMBER

1987

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU DIFFEREND FRONTALIER
TERRESTRE, INSULAIRE ET MARITIME

(EL SALVADOR/HONDURAS)

ORDONNANCE DU 8 MAI 1987
CONSTITUTION DE CHAMBRE
Official citation:

Land, Island and Maritime Frontier Dispute (El Salvador/Honduras),
Constitution of Chamber, Order of 8 May 1987,
I.C.J. Reports 1987, p. 10.

Mode officiel de citation :

Différend frontalier terrestre, insulaire et maritime (El Salvador/Honduras),
constitution de chambre, ordonnance du 8 mai 1987,
C.J. Recueil 1987, p. 10.

 

Sales number 5 29
N° de vente :

 

 

 
1987
8 May
General List
No. 75

10

INTERNATIONAL COURT OF JUSTICE
YEAR 1987

8 May 1987

CASE CONCERNING THE LAND, ISLAND AND
MARITIME FRONTIER DISPUTE

(EL SALVADOR/HONDURAS)

ORDER
CONSTITUTION OF CHAMBER

Present: President NAGENDRA SINGH; Vice-President MBAYE; Judges
Lacus, Rupa, ODA, AGO, SETTE-CAMARA, SCHWEBEL, Sir Robert
JENNINGS, BEDJAOUI, NI, EVENSEN, TARASSOV; Registrar
VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,
After deliberation,
Having regard to Article 26, paragraphs 2 and 3, Article 31 and

Article 48 of the Statute of the Court, and to Articles 17, 18, 31, 35 and
44 of the Rules of Court,

Makes the following Order:

1. Whereas by a joint letter dated 11 December 1986, filed in the Regis-
try of the Court the same day, the Ministers for Foreign Affairs of the
Republic of Honduras and the Republic of El Salvador transmitted to the
Registrar a certified copy of a Special Agreement in the Spanish language
entitled “COMPROMISO ENTRE HONDURAS Y EL SALVADOR PARA SOMETER A

4
11 DISPUTE (EL SALVADOR/HONDURAS) (ORDER 8 V 87)

LA DECISION DE LA CORTE INTERNACIONAL DE JUSTICIA LA CONTROVERSIA
FRONTERIZA TERRESTRE, INSULAR Y MARITIMA EXISTENTE ENTRE LOS DOS
ESTADOS, SUSCRITO EN LA CIUDAD DE ESQUIPULAS, REPUBLICA DE GUATE-
MALA, EL DIA 24 DE MAYO DE 1986”, and entering into force on 1 Octo-
ber 1986;

2. Whereas by letters dated 11 December 1986 and 19 March 1987 the
Government of Honduras informed the Court of the appointment of
Mr. Carlos Roberto Reina as Agent and Mr. Mario Carias as Co-Agent;
and whereas the Government of El Salvador informed the Court, by
a letter dated 16 February 1987, of the appointment of Mr. Francisco
Roberto Lima as Agent, by a letter of 7 March 1987 of the appoint-
ment of Mr. Alfredo Martinez Moreno as Co-Agent, and by a letter
of 27 March 1987 of the appointment of Mr. Abel Salazar Rodezno as
Co-Agent;

3. Whereas in the said joint letter of 11 December 1986, written in
English, the Special Agreement was referred to as the “Special Agreement
between El Salvador and Honduras to submit the land, island and mari-
time frontier dispute between the two States to the International Court of
Justice for a decision, signed in the City of Esquipulas, Republic of Gua-
temala, on 24 May 1986”; and whereas in a further joint letter in English
dated 8 February 1987, the Ministers for Foreign Affairs referred to “the
Special Agreement between Ei Salvador and Honduras, submitting to the
decision of the Court the land, insular and maritime frontier controversy
between both States” ;

4. Whereas up to the present the Parties have not supplied the Court
with an agreed translation of the Special Agreement into one of the offi-
cial languages of the Court, nor has either Party submitted a translation of
its own; whereas the Government of El Salvador has indicated that it had
no observations to make on translations of the Special Agreement into
English and French prepared by the Registry of the Court, subject to a
reservation as to the translation of the title of the Special Agreement;
whereas however the Government of Honduras, having also been sup-
plied with the translations prepared by the Registry, has indicated that
it accepts only the Spanish text “and its literal translations, as the ones
made in French and in English in New York”, effected by the Secretariat
of the United Nations, on the deposit of the Special Agreement under
Article 102 of the Charter;

5. Whereas for the purposes solely of determining the title to be given
to the case, it is therefore appropriate to use the form of words adopted by
both Parties in the joint letter of 11 December 1986, namely the “land,
island and maritime frontier dispute” between the Parties, the adoption of
this title being without prejudice to the proper interpretation of the provi-
sions of the Special Agreement defining the subject of the dispute;

6. Whereas the Special Agreement, according to both existing transla-
tions into the official languages of the Court already referred to, defines in
Article 2 the questions submitted for decision, and provides in Article |

5
12 DISPUTE (EL SALVADOR/HONDURAS) (ORDER 8 V 87)

that the Parties submit those questions to a Chamber of the Court com-
posed of three members, and further that in addition, the Chamber shall
comprise two judges ad hoc, who may have the nationality of the Parties;
and whereas the Court understands the Special Agreement as requesting
the Court to form a Chamber to deal with the case in accordance with
Article 26, paragraph 2, of its Statute;

7. Whereas the Parties were duly consulted, on 17 February 1987, as to
the composition of the proposed Chamber of the Court in accordance
with Article 26, paragraph 2, of the Statute and Article 17, paragraph 2, of
the Rules of Court;

8. Whereas the Parties in the course of such consultation confirmed the
indication, given in the Special Agreement, that as regards the number of
judges to constitute such chamber, they approve, pursuant to Article 26 of
the Statute, that number being fixed at five judges, including two judges
ad hoc chosen by the Parties pursuant to Article 31, paragraph 3, of the
Statute;

9. Whereas by a letter dated 7 March 1987 the Minister for Foreign
Affairs of El Salvador notified the Court of its choice of Mr. Nicolas
Valticos to sit as judge ad hoc in the Chamber; and whereas by a letter
dated 8 April 1987, the Agent of Honduras notified the Court of its
choice of Mr. Michel Virally to sit as judge ad hoc in the Chamber; and
whereas no objection has been raised by either Party to the choice of
judge ad hoc made by the other, and no objection to such choice appears
to the Court itself;

THE Court,
unanimously,

1. Decides to accede to the request of the Governments of El Salvador
and Honduras to form a special Chamber of five judges to deal with the
present case; .

2. Declares that at an election held on 4 May 1987 Judges Oda, Sette-
Camara and Sir Robert Jennings were elected to form, with the above-
named judges ad hoc, a Chamber to deal with this case, and that accord-
ingly such a Chamber is duly constituted by the present Order, with the
following composition:

Judges Oda,
Sette-Camara,
Sir Robert Jennings,

Judges ad hoc Valticos,
Virally ;

and reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this eighth day of May, one thousand

6
13 DISPUTE (EL SALVADOR/HONDURAS) (ORDER 8 V 87)

nine hundred and eighty-seven, in three copies, one of which will be
placed in the archives of the Court, and the others transmitted to the Gov-
ernment of El Salvador and to the Government of Honduras, respectively.

(Signed) NAGENDRA SINGH,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.

Judge Opa makes the following declaration:

In the case of a chamber provided for in Article 26, paragraph 2, of the
Statute of the Court, the consent of the two parties is essential and, as that
provision clearly states, the number of judges to constitute such a chamber
shall be determined by the Court with the approval of the parties. At the
same time, regarding the composition of the chamber, the views of the
parties shall be ascertained by the President in accordance with Article 17,
paragraph 2, of the Rules of Court. The Court, being sovereign in judicial
proceedings, is free to choose any composition it likes; yet the possibility
must also be borne in mind that sovereign States have the legal right to
withdraw a case if they prefer a composition different from that deter-
mined by the Court. In practical terms, therefore, it is inevitable, if a cham-
ber is to be viable, that its composition must result from a consensus be-
tween the parties and the Court. To ensure that viability, it accordingly
behoves the Court to take account of the views of the parties when pro-
ceeding to the election. Nevertheless, the chamber is a component of the
Court, bound by its Statute and Rules; and the process of election
whereby it comes into being should be as judicially impartial as its subse-
quent functioning.

(Initialled) N.S.
(Initialled) E.V.O.
